DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1-20, the arguments presented in the amendment filed 12/8/2021 are persuasive and are sufficient to overcome the cited prior art of record.  In addition, the prior art fails to teach or suggest, a camera and a method of processing image data in a camera having the specific configurations disclosed in claims 1-20 wherein the camera includes an image sensor with a color filter array, wherein the image sensor includes an array of photosites, each photosite being configured to receive light at a respective one of a plurality of colors in the color filter array and output a pixel value indicating an intensity of light captured at the corresponding photosite, wherein the method includes: generating a luminance image by computing a luminance value for each photosite by applying a filter kernel to pixel values centered on said photosite, said luminance image having a first resolution and representing raw image data output from the image sensor; generating a first chrominance image representing raw image data output from the image sensor by applying a filter kernel to pixel values centered on each photosite having pixel values of a first color in the color filter array, wherein pixel values in the first chrominance image comprise a difference between pixel values of the first color in the color filter array and pixel values of a second color in the color filter array; and generating a second chrominance image representing raw image data output from the image sensor by applying a filter kernel to pixel values centered on each photosite having pixel values of a third color in the color filter array, wherein pixel values in the second chrominance image comprise a difference between pixel values of the third color in the color filter array and pixel values of the second color in the color filter array.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699